Mr. Chief Justice Sharkey.
There is no foundation here for considering this case as presenting a vendor’s lien for the purchase money, because Roberts received no'title, but only a bond to make a title, and Gray also took security for the purchase money by the indorsement of Goodall. By subjecting Roberts’s interest, which is but an equity, Gray’s *529legal right would not be affected, because, as between Gray and complainants, there can be no pretence of a lien. Their relation is that of indorser and indorsee, and the remedy is purely legal. Equity could not interfere to enforce a lien. Gray would have had none, even if he had made a title, because he took security, and there is none between the appellants. There is no way to subject the lot to the payment of this debt, except by bill for specific performance, in which case a decree might be made for the sale of the property in case Roberts refused to fulfil his engagement.
Decree of the chancellor affirmed.